Citation Nr: 0108372
Decision Date: 03/21/01	Archive Date: 05/21/01

Citation Nr: 0108372	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  99-16 458	)	DATE MAR 21, 2001
	)
	)



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.



REPRESENTATION

S. A. K., Attorney at Law, represented by:  Michael E. 
Wildhaber, Attorney at Law



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to December 
1967.  The claimant is an attorney who represented the 
veteran before the VA and the United States Court of Appeals 
for Veterans Claims (Court) with respect to various claims 
for veterans' benefits.

This claim was previously before the Board of Veterans' 
Appeals (Board) in September 1999.  The attorney perfected a 
timely appeal of the September 1999 decision to the Court.  
By order dated in October 2000, the Court vacated the Board's 
decision, and remanded the claim to the Board in accordance 
with a Joint Motion for Remand.  The Court did not retain 
jurisdiction over the matter.

On February 20, 2001, the Board remanded the case to the RO 
for the RO to exercise original jurisdiction over the claim 
for attorney fees.


VACATUR

In Scates v. Gober, 14 Vet. App. 62 (2000), the United States 
Court of Appeals for Veterans Claims (Court) held that 

[A]ll issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
[Board of Veterans' Appeals] review.  
Scates, at 65.

The Court's October 2000 Order provided for the enforcement 
of a joint motion filed by the parties to the case in 
response to Scates.  In the joint motion, both parties 
requested that the Court remand the case to the Board with 
directions to dismiss the matter of direct-payment fee 
eligibility so that the RO could address the matter 
originally.

The Board may vacate a decision when a veteran or intervenor 
is denied due process of law.  38 U.S.C.A. § 7104(a) (West 
Supp. 2000); 38 C.F.R. §§ 20.904 (2000).  In this case, 
because the Board lacked jurisdiction over the case, the case 
was improperly remanded in February 2001.  Because the Court 
specifically ordered the Board to dismiss the case rather 
than to remand it, the Board lacked jurisdiction to issue the 
remand.  Absent jurisdiction, the Board's remand cannot have 
binding legal effect.  38 U.S.C.A. § 7104 (West Supp. 2000).  
Accordingly, the remand promulgated on February 20, 2001, 
must be vacated in its entirety.


DISMISSAL

Additionally, because this case is the same type of case as 
Scates, and because Court has vacated the original decision, 
the Board must dismiss the matter of direct-payment fee 
eligibility as referred to the Board by the RO for want of 
original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. § 
5904(d).  The matter before the Board is therefore dismissed.






ORDER

The February 20, 2001, remand is vacated.

The matter before the Board is dismissed.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals







	(CONTINUED ON NEXT PAGE)


BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  99-16 458	)	DATE FEB 20, 2001
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.


REPRESENTATION

S. A. K., Attorney at Law, represented by:  Michael E. Wildhaber, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1960 to December 1967. The claimant is an attorney who represented the veteran before the VA and the United States Court of Appeals for Veterans Claims (Court) with respect to various claims for veterans benefits.

This claim was previously before the Board of Veterans Appeals (Board) in September 1999.  The attorney perfected a timely appeal of the September 1999 decision to the Court.  By order dated in October 2000, the Court vacated the Boards decision, and remanded the claim to the Board in accordance with a Joint Motion for Remand.  The Court did not retain jurisdiction over the matter.


REMAND

By decision of September 30, 1999, the Board held that the criteria for eligibility for payment of attorney fees had not been met with regard to recent grants of entitlement to service connection for a cervical spine disability, compensation for minor causalgia of the left elbow under the provisions of 38 U.S.C.A. § 1151, and individual unemployability compensation benefits.  The Board also held that the criteria for eligibility for direct payment of attorney fees by VA from past-due benefits arising from the grant of entitlement to service connection for tinnitus and a lower back disorder had been met.  In this decision, the Board conducted an initial review of the issue of eligibility for payment of attorney fees.

In Scates v. Gober, 14 Vet. App. 62 (2000), the United States Court of Appeals for Veterans Claims (Court) held that 

[A]ll issues involving entitlement or eligibility for attorney fees under direct-payment contingency-fee agreements, as contrasted with the issues of reasonableness and excessiveness, must first be addressed by the RO in accordance with the normal adjudication procedures and cannot be the subject of sua sponte or other original (on motion) [Board of Veterans Appeals] review.  Scates, at 65.

As the Court has vacated the Boards September 1999 decision, and as under Scates the Board does not have original jurisdiction over the issue of eligibility for payment of attorney fees, the only remaining action is for the Board to pass the case to the RO to allow the RO to properly exercise original jurisdiction over the attorneys claim for payment of attorney fees.  Under the terms of the Courts order, the Board has no jurisdiction over this case, other than to refer it to the RO, as the proper forum for this claim.

To ensure full compliance with due process requirements, the case is REMANDED to the RO for initial review and adjudication of the issue of eligibility for payment of attorney fees from past-due benefits.  



		
	V. L. Jordan
Veterans Law Judge,
 Board of Veterans Appeals






	(CONTINUED ON NEXT PAGE)

   
